STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of Sept.  10, 2021.
Response to Arguments
Applicant’s argument regarding the 35 USC 112(b) rejection of claims 1-4 have been considered; in view of the amendment of claims 1 and 3 the rejections  of these claims are withdrawn. Applicant’s argument regarding the 35 USC 102(a)(1) rejection of claims 5-6  have been considered and are persuasive; the rejections are widthdrawn.
Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, an optical transmitter, or a method of controlling it, comprising a controller configured to control a wavelength tunable light source, an optical modulator, a pump laser, an erbium-doped fiber amplifier (EDFA) and a variable optical attenuator (VOA), to generate a main signal and an auxiliary signal, the controller generating the main signal by: causing the optical modulator to phase modulate the continuous wave (CW) light from the wavelength tunable light source, causing the VOA to attenuate the amplified light from the EDFA and output the attenuated light as the main signal, and the controller generating the auxiliary signal by: causing the optical modulator to suspend phase modulation whereby the optical modulator output CW light, causing the pump laser to output intensity modulated light as the excitation light, causing the EDFA to amplify the CW light from the modulator by use of the intensity modulated light from the pump laser, and causing the VOA to attenuate the amplified, intensity-modulated light from the EDFA to output attenuated, intensity-modulated light as the auxiliary signal,  in conjunction with other elements of the claims .
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed on Aug. 18, 2021 has been considered by the Examiner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
Isam Alsomiri, can be reached on 571-272-6878.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645